IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

POHL INC. OF AMERICA,

UNIVERSITY HOSPITALS HEALTH ) CASE NO. 1:15 CV 2461
SYSTEM, INC., )
) JUDGE DONALD C. NUGENT
Plaintiff, )
)
vs. ) MEMORANDUM OPINION
) AND ORDER
)
)
)

Defendant.

This matter is before the Court on the Parties’ Cross Motions for Partial Summary
Judgrnent. (ECF #82, #85) Defendant Pohl lnc. Of America (“Pohl”) moves for summary
judgment on Count ll (breach of implied Warranty of merchantability) and Count lll (breach
of implied Warranty of fitness for particular purpose) based upon the limitation of
Warranties language in its standard Terms and Conditions agreed to by Cleveland l\/larble.l
(ECF #82) Plaintiff University Hospitals (“UH”) moves for an order of partial summary
judgment finding that the disclaimer of Warranties in Pohl’s Terms and Conditions is

inconspicuous as a matter of law and denying Pohl’s Motion for Partial Sumrnary Judgment

 

1

Cleveland Marble Was the subcontractor Who purchased and installed the Faveton Bersol
Terra Cotta Raninscreen System on the Ahuja proj ect. Cleveland Marble entered into a
Purchase Agreement With Pohl to supply the Terra Cotta tiles. Plaintiff University
Hospitals Health System (“UH”) entered into an Assignment Agreement and Assumption
of Contract and Contract Rights With Gilbane (the general contractor on the proj ect) and
Cleveland Marble related to the Terra Cotta tiles sold to Cleveland Marble by Pohl for the
project Pursuant to the Assignrnent Agreement, Gilbane and Cleveland Marble have
assigned to UH all of their respective rights, obligations and causes of action under Ohio
common law and the Uniform Commercial Code codified at R.C. §§ 1301.102 to
1301.310 and._Chapter 1302 et seq. of the Ohio Revised Code.

on Counts ll and Ill of the Amended Complaint. (ECF #85).
BACKGROUND~

Plaintiff UH filed this action against Defendant Pohl alleging claims of breach of
express Warranties under the UCC R.C. 1302.26, breach of implied Warranty of
merchantability under the UCC R.C. 1302.27, breach of implied Warranty of fitness for a
particular purpose under the UCC R.C. 1302.28 and negligent misrepresentation. All of
these claims arise from the alleged failure of terra cotta panels supplied by Pohl and used in
the construction of the Ahuja Medical Center located in Beachwood, Ohio.

On August 22, 2007, UH entered into a contract With Gilbane Building Company
(“Gilbane”) to serve as the construction manager and contractor for the Proj ect. (ld. at 1l8)
Gilbane entered into a Written subcontract agreement With Cleveland Marble Mosaic
Company (“Cleveland Marble”) to purchase and install the HKS specified Terra Cotta
Panels for the exterior cladding at the Proj ect. (ld. at 19). On October 29, 2008, Pohl
submitted a revised proposal to Cleveland Marble to manufacture and deliver the HKS
specified Faveton Bersal Terra Cotta Rainscreen Panel System. (ld. at ii lO) A copy Pohl’s
Proposal is attached as Ex. l to the First Amended Complaint. Pohl’s Proposal
incorporates by reference Pohl’s standard Terms and Conditions Which Were attached as
EX. 3 to the First Amended Complaint. (Id.at 118) The last section of Pohl’s standard terms
and conditions is the Warranties and Limitations provision that Pohl asserts to disclaim any
implied Warranties:

Warranties and Limitationsl

1. Unless otherwise stated in the quote, Pohl warrants that the products delivered
hereunder will be free of defects in workmanship under proper and normal use for a

2

period ot 2 years from acceptance or 2 years 6 months from the date ot shipment
whichever, comes nrst. Shou|d any failure to comply with this warranty appear within this
period, Pohl agrees upon prompt notification thereot,..,to correct the detect by either
repairing the defective produce[sic], or at Pohl’s discretion by replacement The foregoing
shall constitute the purchasers exclusive remedy and tulillment of seller’s liability with
respect to its products

2. The foregoing warranties are exclusive and remedies provided for breach thereof are
likewise exclusive. A|l other warranties whether expressed or implied, arising through the
course ot dealings usage of trade or otherwise is excluded There are no implied
warranties of merchantability of fitness ot purpose Pohl shall not be liable for any
consequential damages such as loss of profit or revenue, downtime, costs costs
associated with the removal or re-installation of its products or claims on[sic] third parties
against the purchaser.

3. Pohl has no liability for any and all costs . . . expenses judgements and losses for
alleged infringements of any patents or . . . other proprietary rights which results from the
compliance with purchasers designs specifications or instructions

(ECF #5, Ex. 1, p.6) Pohl argues that Plaintiff`s claims for implied Warranty of
merchantability and implied Warranty for a particular purpose are specifically excluded
from the contract agreed to by Cleveland Marble. The parties acknowledge that under Ohio
law both the implied Warranties of merchantability and of fitness for a particular purpose
may be excluded or modified if the exclusion or modification meets the criteria set forth in
C)hio Rev. Code 1302.29(B) Which requires in part that the exclusion be “conspicuous.”
“Conspicuous” is defined in Ohio Rev. Code 1301 .()1(] ). The parties disagree over Whether
Pohl’s disclaimer of implied Warranties here Was “conspicuous,” as defined in R.C.
1 3 0 1 .0 1 (J).
STANDARD OF REVIEW

Surnmary judgment is appropriate When the court is satisfied “that there is no
genuine issue as to any material fact and that the moving party is entitled to a judgment as a
matter of laW.” Fed. R. Civ. P. 56(a). The burden of showing the absence of any such

“genuine issue” rests With the moving party:

[A] party seeking summary judgment always bears the initial responsibility of
informing the district court of the basis for its motion, and identifying those
portions of ‘the pleadings, depositions, answers to interrogatories, and
admissions on file, together with affidavits, if any,’ which it believes
demonstrates the absence of a genuine issue of material fact.
Celotex Corp. v. Carrert, 477 U.S. 317, 323 (1986) (citations omitted). A fact is “material”
only if its resolution will affect the outcome of the lawsuit Anderson v. Liberly Lobby,
]nc., 477 U.S. 242, 248 (1986). Determination of whether a factual issue is “genuine”
requires consideration of the applicable evidentiary standards The court will view the
summary judgment motion in the light most favorable to the party opposing the motion
Matsushil‘a Elec. lndus. Co. v. Zenz`th Raa'io Corp., 475 U.S. 574, 587 (1986).

Surnmary judgment should be granted if a party who bears the burden of proof at
trial does not establish an essential element of their case. Tolton v. American Biodyne, Inc.,
48 F.3d 937, 941 (6th Cir. 1995) (citing Celotex, 477 U.S. at 322). Accordingly, “[t]he mere
existence of a scintilla of evidence in support of the plaintiffs position will be insufficient;
there must be evidence on which the jury could reasonably find for the plaintiff.” Copelana'
v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995) (citing Anderson, 477 U.S. at 252).

Moreover, if the evidence presented is “merely colorable” and not “significantly probative,”
the court may decide the legal issue and grant summary judgment Anderson, 477 U.S. at
249-50 (citations omitted). ln most civil cases involving summary judgment, the court
must decide “whether reasonable jurors could find by a preponderance of the evidence that
the [non-moving party] is entitled to a verdict.” Id. at 252. However, if the non-moving

party faces a heightened burden of proof, such as clear and convincing evidence, it must

show that it can produce evidence which, if believed, will meet the higher standard Street

v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989).

Once the moving party has satisfied its burden of proof, the burden then shifts to the
non-mover. The non-moving party may not simply rely on its pleadings, but must “produce
evidence that results in a conflict of material fact to be solved by a jury.” Cox v. Kentucky
Dep ’t of T ransp., 53 F.3d 146, 149 (6th Cir. 1995). Evidence may be presented by citing to
particular parts of the record, including depositions, documents, electronically stored
information, affidavits or declarations, stipulations (including those made for purposes of
the motion only), admissions, interrogatory answers, or other materials Fed. R. Civ. P.
56(0). ln lieu of presenting evidence, Fed. R. Civ. P. 56(c) also allows that a party may
show that the opposing party’s evidence does “not establish the presence of a genuine
dispute” or that the adverse party “cannot produce admissible evidence to support the fact.”

According to Fed. R. Civ. P. 56(e),

[i]f a party fails to properly support an assertion of fact, or fails to properly

address another party’s assertion of fact as required by Rule 56(c), the court

may:

(1) give an opportunity to properly support or address the fact;

(2) consider the fact undisputed for purposes of the motion;

(3) grant summary judgment if the motion and supporting materials ~ including the
facts considered undisputed - show that the movant is entitled to it; or

(4) issue any other appropriate order
ln sum, proper summary judgment analysis entails “the threshold inquiry of
determining whether there is the need for a trial-~whether, in other words, there are any

genuine factual issues that properly can be resolved only by a finder of fact because they

may reasonably be resolved in favor of either party.” Anderson, 477 U.S. at 250.
DISCUSSION
The only question before the Court is whether Pohl’s disclaimer of the warranties of j
merchantability and fitness for a particular purpose comport with R.C. 1302.29(B) and R.C.
1301 .01(]). R.C. 1302.29(13) provides:

Subj ect to division (C) of this section, to exclude or modify the implied
warranty of merchantability or any part of it the language must mention
merchantability and in case of a writing must be conspicuous and to exclude
or modify any warranty of fitness the exclusion must be by a writing and
conspicuous Language to exclude all implied warranties of fitness is
sufficient if it states for example, that ‘There are no warranties which extend
beyond the description on the face hereof.’

R.C. 1301 .01(])2 defines the term “conspicuous” as follows:

A term or clause is conspicuous when it is so written that a reasonable person
against whom it is to operate ought to have noticed it. A printed heading in
capitals (as: NON-NEGOTIABLE BILL OF LADING) is conspicuous
Language in the body of a form is ‘conspicuous’ if it is in larger or other
contrasting type or color. But in a telegram any stated term is ‘conspicuous’.
Whether a term or clause is ‘conspicuous’ or not is for decision by the court.

The parties agree that under the terms of R.C. 1301 .01(]),~the decision regarding

 

2

R.C. 130 l .01(1) was renumbered to R.C. 1301 .201(B)(10) and amended by the 129th General Assembly,
HB 9, § l, effective 6/29/2011. R.C. 1301.201(B)(10) defines “conspicuous” for contracts entered into after
June 29, 2011 as follows:

“Conspicuousness”, with reference to a term, means so written, displayed or presented

that a reasonable person against which it is to operate ought to have noticed it. Whether a

term is conspicuous or not is for decision by the court. Conspicuous terms include the

following:

(a) A heading in capitals equal to or greater in size than the surrounding text, or in

contrasting type, font, or color to the surrounding text or the same or lesser size; and

(b) Language in the body of a record or display in larger type than the surrounding text, or

in contrasting type, font or color to the surrounding text of the same size, or set off from

surrounding text of the same size by symbols or other marks that call attention to the

language
As the contract at issue here was entered prior to June 29, 2011, the former version of the
definition applies, although under either definition of “conspicuous” the Court has
concluded that the result in this case would be the same.

6

 

whether the limitations language at issue is conspicuous is a question to be decided by the
Court. The Terms and Conditions document at issue consists of two pages which were at
the end of a seven page document The Terms and Conditions document has six parts each
with a heading that is set off and bolded. The limitation language is contained in paragraph
two of the last section entitled “Warranties and Limitations.”l`he heading is bolded and
set off from the three paragraphs under it. The limitation language at issue here is contained
in the second paragraph The language of the limitation is in the same font and size as the
rest of the body of the Terms and Conditions document lt is not bolded, capitalized, in a
contrasting type of color or marked by symbols or other marks that would call attention to
the language

The Courts that have made “conspicuousness” determinations under R.C.
1302.29(B) and 1301.01(.1) have found the limitation or exclusion “conspicuous” when
there is a capitalized and bolded heading and the exclusion language itself is capitalized,
bolded or otherwise set off by contrasting type, font, color, size, symbols or marks For
example, the Ohio Supreme Court determined that a warranty exclusion printed in capital
letters under a capitalized and bolded heading “WARRANTY” while the bulk of the type
of the contract is in regular type is conspicuous under R.C. 1302.29(B). Chemtrol
Adhesives, Inc, v. Amerz`can M]$”s. Mut. Ins. Co., 42 Ohio St.3d 40, 55 (1989). ln an earlier
case the Ohio Supreme Court decided that an exclusion appearing in paragraph 9 among 15
paragraphs on the back of the last page of a proposal was riot conspicuous under R.C.
1301 .01(]) when none of the paragraphs had a heading, extraordinary capitalization or

contrasting type. Insurance Company OfNorth America v. Auz‘omatic Sprz`nkler Corp. of

Amerz`ca, 67 Ohio St.2d 91, 95-96 (1981). See also, The Babcock & Wilcox Co. v. Hitachi
America, Lra'., 406 F.Supp.2d 819 (N.D. Ohio 2005) (exclusion not sufficiently
conspicuous because heading appears in same fine print as the remainder of the text, there
is no subheading specifically related to limiting the remedy or liability and the language of
the limitation is in the same fine print); J-Way Sourhern, Inc. v. River Road Conszruction,
]nc., Case No. 1:17 CV 1167 (N. D. Ghio March 7, 2018) (J. Gwin)(language not
conspicuous because it is not set off by any contrasting type, font, color, size, symbols, or
marks and no heading identifying paragraph as a disclaimer.); Rock Hz`ll Mechanical, Inc. v.
Lieberr Corp., 707 F.Supp.Zd 998 (E.D. Mo 2010)(applying Ohio law)(limitation is
conspicuous where it follows a bolded and underlined caption “Limitations” and the
words of the limitation were in all capital letters and were separated from other provisions);
Enterprises v. Soprema Roofing and Waterproofz`ng, Inc., et al. , Case No. 1:13 CV 2831
(N.D. Ohio Nov. 8, 2016)(]. Lioi)(warranty disclaimer is conspicuous in bold type and all
capital letters).

Recognizing that its disclaimer language is not in all capital letters or in a different
font or contrasting type, size or color, Pohl argues that its limiting language nevertheless is
conspicuous under the reasoning applied by the Sth District Court of Appeals in Avenell v.
Westinghouse Elec. Corp., 41 Ohio App.2d 150 (1974). ln Avenell, the 8th District
determined that the limiting language was conspicuous under R.C. 1301 .01(J) because it
was on the first page of the contractual document, all of the type in the document was large
and readable with no fine print, the limiting language was simple, direct and easily

understood and there was a printed heading in capital letters which read “LIMITATIGN OF

LIABILITY” and the person against whom the limiting language was to operate was a
prominent,7 sophisticated entity. Id. at 154-155.

ln this case, the limitation language is on the last page of the Terms and Conditions
under a heading that is not capitalized but is set off and bolded. The font of the Terms and
Conditions is uniform throughout the document and while large enough to be readable,
each of the paragraphs looks the same. As such, the document is more like the document in
AGF, 'Inc., v. Greaz‘ Lakes Heaz‘ T reciting Co. , (Sth Dist. Cuyahoga County No. 89-LW-0442
(Ohio App. Feb. 16 1989) where the Court found that a limitations provision in paragraph
11 of a 20 paragraph terms and conditions document was not conspicuous because although
each paragraph was numbered and contained a heading, each paragraph of the document
was identical in style of print, color of print and approximately the same in length. As such,
nothing differentiated paragraph eleven from the other nineteen paragraphs and therefore
paragraph 11 was inconspicuous and could not operate to exclude appellant’s claim for
consequential damages The Terms and Conditions document here has six headings with
twenty four separate paragraphs which are identical in the style of the print, font, color and
approximate length. Nothing makes the actual language of the disclaimer here found in the
second paragraph under the heading Warranties and Limitations conspicuous Based upon a
review of the statutes and relevant cases, the Court finds that the language of the disclaimer
here is not conspicuous as required in R.C. 1302.29(13) and defined by R.C. 1301.01(1).
Accordingly, Defendant’s Motion for Partial Surnmary Judgment is denied and Plaintiff’ s

Motion for Partial Surnmary Judgrnent is granted

CONCLUSION
For the reasons set forth above, Defendant’s Motion to for Partial Summary
Judgment (ECF #82) is denied and PlaintifF s Motion for Partial Surnmary Judgment (ECF

#85) is granted IT lS SO ORDERED.

Mr. /w~>t

DoNALD C. NUGENW
United States District Judge

DATED; Z.z~ U/?

10

 

